Citation Nr: 9923958	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-36 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES


1.  Entitlement to an increased evaluation for hallux valgus 
deformity of the left foot with status post osteotomy left 
great toe, arthrodesis second toe, arthroplasty fifth toe, 
bunionectomy, left great toe, currently evaluated at 20 
percent.

2.  Entitlement to an increased evaluation for painful, 
tender post operative scars of the left foot, currently 
evaluated at 10 percent.  

3.  Entitlement to an increased evaluation for 
pseudofolliculitis barbae, currently evaluated at 10 percent.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to August 
1991, and from November 1992 to October 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for a 
left foot disability and pseudofolliculitis barbae.  The RO 
assigned noncompensable ratings for each of these 
disabilities, effective from October 16, 1995.  

During the pendency of this appeal, the RO granted an 
increased rating to 20 percent for the veteran's left foot 
disability, and an increased rating to 10 percent for 
pseudofolliculitis barbae, with the same effective date of 
October 16, 1995.  Moreover, the RO granted an additional 10 
percent rating for postoperative scars of the left foot 
associated with the service-connected left foot disability on 
appeal, also effective from October 16, 1995.  Inasmuch as 
these ratings are not the maximum benefit under the rating 
schedule, the claims for an initial rating in excess of 20 
percent for the left foot disability, an initial rating in 
excess of 10 percent for pseudofolliculitis barbae, and an 
initial rating in excess of 10 percent for residuals of left 
foot postoperative scars, remain in controversy and are still 
viable issues for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran also appealed a rating decision which included 
the assignment of an initial evaluation of 10 percent for 
migraine headaches, indicating in a June 1996 written 
statement that he was seeking a 30 percent rating for this 
disability.  A 30 percent rating was subsequently granted for 
migraine headaches in an October 1996 rating decision.  Since 
the veteran expressed an intent to limit his appeal for an 
increased evaluation for migraine headaches, the Board 
concludes that the October 1996 rating constitutes a complete 
grant with regard to the veteran's claim for migraine 
headaches, and this issue on appeal has become moot for lack 
of an actual case or controversy.  

The veteran also appealed a rating decision which denied 
assigned an initial evaluation for post-traumatic stress 
disorder.  The veteran filed a notice of disagreement with 
respect to that decision, and the RO issued a statement of 
the case.  During the pendency of this claim, however, the 
veteran withdrew his appeal with respect to that issue when a 
30 percent rating was assigned.  As such, this issue is no 
longer before the Board.  

Finally, in an April 1997 written statement, the veteran 
indicated his intent to file a claim for a temporary total 
rating based on convalescence as provided by 38 C.F.R. § 4.30 
(1998).  The RO, in an October 1997 rating decision, noted 
that there had been no evidence obtained concerning an actual 
left foot surgery in 1997 as reported by the veteran, despite 
VA's attempts to procure these records.  Records received 
from Fort Wayne Orthopedics do indicate that the veteran 
underwent surgery in January 1997.  This issue is referred to 
the RO for appropriate action.    


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.  

2.  The veteran's hallux valgus deformity of the left foot 
with status post osteotomy of the left great toe, arthrodesis 
of the second toe, arthroplasty of the fifth toe, and 
bunionectomy of the left great toe, is manifested by not more 
than all toes tending to dorsiflexion, limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads, all 
unilaterally. 

3.  The veteran's postoperative scars of the left foot are 
manifested by pain and tenderness, without limitation of 
function not otherwise attributable to the service-connected 
left foot disability.  

4.  The veteran's pseudofolliculitis barbae is manifested by 
not more than eczema-type symptoms including exfoliation, 
exudation or itching involving an exposed area but without 
constant exudation or itching, extensive lesions or marked 
disfigurement.   


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for hallux 
valgus deformity of the left foot with status post osteotomy 
of the left great toe, arthrodesis of the second toe, 
arthroplasty of the fifth toe, and bunionectomy of the left 
great toe have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.71a, Diagnostic Codes 
5299-5278 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for postoperative scars of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7804 (1998).

3.  The criteria for an evaluation in excess of 10 percent 
for folliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his service-connected left foot 
disability, including the scars, and pseudofolliculitis 
barbae, are more severely disabling than currently evaluated.  
As a preliminary matter, the Board finds that these claims 
are plausible and capable of substantiation and are therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  A claim based 
on disagreement with the initial rating assigned following a 
grant of service connection also is presumed well grounded.  
See Fenderson v. West, 12 Vet. App. 119,127 (1999) (applying 
duty to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims). 

The Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107(a).  The Board notes that the 
veteran was afforded several recent VA medical examinations 
to evaluate his current manifestations of left foot 
disability and pseudofolliculitis barbae.  

Service medical records show that the veteran underwent 
multiple surgical procedures of his left foot.  Problems 
included left hallux interphalangeal valgus, left second 
through fifth hammer toes, open reduction and internal 
fixation for closed interphalangeal joint fracture of the 
left great toe and osteotomy, bunionectomy, arthrodesis of 
the second through fourth proximal interphalangeal joints and 
fifth proximal interphalangeal joint arthroplasty.  

In October 1995, the veteran filed his claim for service 
connection for a left foot disability and a skin condition.  
In November 1995, the veteran was afforded a VA general 
medical examination in conjunction with these claims.  At 
that time, the veteran reported a history of left foot pain 
since 1994 and papular lesions on the face since 1991.  
Examination confirmed the presence of papular lesions in the 
region of the beard on the face consistent with folliculitis 
barbae.  Also observed were numerous well-healed scars of the 
left foot and left great toe without gross foot deformity. 

A May 1996 rating decision granted service connection for a 
left foot disability and pseudofolliculitis barbae and 
assigned a noncompensable disability evaluation for each 
condition, effective as of October 1995.  The veteran 
responded by filing a notice of disagreement with respect to 
these noncompensable evaluations.  As this is a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staging."  See Fenderson, 12 Vet. 
App. 119.  The Board is therefore required to review all 
pertinent evidence for the entire period from the initial 
rating to the present.  

In the May 1996 rating decision, the RO reviewed the above 
findings in assigning noncompensable evaluations.  
Thereafter, VA examinations were conducted in June 1996, 
August 1996, and March 1998 in order to ascertain the 
severity of these service-connected disabilities.  

During a June 1996 orthopedic evaluation, the veteran noted 
his history of falling off a truck in 1993 while on active 
duty and fracturing his left toe among other things.  The 
examiner observed that the veteran had evidence of 
hammertoes, hallux valgus deformity, soft tissue type 
reconstruction of the great toe, fusion of the 
interphalangeal (IP) joint of the great toe, IP fusion of the 
second and third toes, and resection of the joints of the 
third and fourth toes.  The veteran walked with a limp 
secondary to pain.  Examination revealed the foot to be 
reddened and moist to the touch.  There was passive 
dorsiflexion to 15 degrees and active plantar flexion to 40 
degrees at the ankle.  The great toe was fused at the IP 
joint without a hallux valgus angle.  The other toes were 
fused at the distal IP joint, and there was minimal residual 
motion of the toes with pain.  X-rays were consistent with 
the prior surgeries.  The examiner was unsure why the veteran 
was still having considerable pain and stated that there 
could possibly be reflex sympathetic dystrophy present.  

The veteran was afforded an examination for the evaluation of 
his skin condition in August 1996.  The examiner noted 
minimal folliculitis of the face in the beard area.  

Although there are VA and private treatment records for the 
time period from October 1995 to the present, the vast 
majority of these are unrelated to the claims for left foot 
disability and pseudofolliculitis barbae.  Regarding the left 
foot, the veteran underwent therapy at the VA in August and 
September 1996.  He was seen in December 1996 at Fort Wayne 
Orthopedics for evaluation of left foot pain.  Findings 
included apropulsive gait, adhesions surrounding the joint 
and hardware problems.  The diagnosis was contracture 
extensor tendon.  The veteran was given tendon stretching 
exercises, orthopedic inserts or shoes were discussed, and 
the removal of hardware was suggested.  Additional records 
from Fort Wayne Orthopedics indicate that he had a surgical 
revision of the metatarsal phalangeal joint in early 1997.  

In March 1998, the veteran underwent two additional VA 
examinations.  Evaluation of the left foot showed the scars 
from the earlier surgeries.  The veteran had an antalgic 
gait.  He reported that foot pain really limited his ability 
to walk.  There was no swelling noted in the foot.  There was 
painful motion from zero degrees extension to 30 degrees 
flexion in the metatarsal phalangeal joint of the great toe 
with no motion of the IP joint.  There was no motion of the 
proximal IP joints of toes two through four.  There was zero 
degrees extension and 20 degrees flexion of the proximal IP 
joint of the small toe.  The motion of the lesser toes was 
not painful.  There was almost minimal sensation in the 
entire left foot.  The scars were reddish, which the examiner 
noted was the appearance of early scars.  The veteran walked 
with a cane and wore heavy Nike boots which had what the 
examiner described as an accentuated rocker bottom but which 
were not special orthopedic shoes.  The examiner could not 
detect metatarsal pads in the shoes although the veteran 
indicated that he required such pads.  X-rays revealed the 
aforementioned extensive surgical revisions and fusion.  The 
examiner noted that the veteran could not fire his 
dorsiflexors, plantar flexors or peroneals when asked to do 
so despite the fact that he could walk.  The examiner also 
noted that the veteran reported a lack of sensation in his 
foot.  The examiner stated that there was no anatomical 
reason for these problems and opined that there was a 
component of secondary gain in the veteran's complaints 
regarding these symptoms.  

The VA skin evaluation conducted in March 1998 revealed 
papular eruptions on the extremities, face and body with 
excoriation and some conification and pustules.  The 
assessment was papular eczema with some over riding 
infectious component, perhaps even folliculitis.  The 
examiner opined that the veteran should continue treating 
with the appropriate creams provided him by the VA 
dermatology clinic.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  In addition to applicable 
schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, the VA 
is required to consider whether an increased evaluation could 
be assigned on the basis of functional loss due to pain or 
weakness, to the extent that any such symptoms are supported 
by adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).

The veteran's left foot condition is rated by analogy because 
it is considered an unlisted condition under the Diagnostic 
Code.  See 38 C.F.R. §§ 4.20, 4.27 (1998).  The disability, 
characterized for rating purposes as hallux valgus deformity 
of the left foot with status post osteotomy left great toe, 
arthrodesis second toe, arthroplasty fifth toe, bunionectomy, 
left great toe, is rated as 20 percent disabling under 
Diagnostic Code 5299-5278, effective from October 16, 1995.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5278.  That Diagnostic 
Code provides for a 20 percent rating where there is acquired 
pes cavus or clawfoot with all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness at the metatarsal 
heads, unilaterally.  A 30 percent rating is for application 
when there is, unilaterally, marked contraction of plantar 
fascia with dropped forefoot, all toes hammer toes, very 
painful callosities, and marked varus deformity.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5278.  The maximum evaluation 
assignable for a disability is limited by the amputation rule 
under 38 C.F.R. § 4.68, and in case of a disability of the 
foot, the maximum evaluation which can be assigned is 40 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5167.

The Board agrees with the determination that the veteran's 
signs and symptoms most closely approximate the criteria for 
a 20 percent evaluation under Diagnostic Code 5278.  There is 
an absence of marked contracture of the plantar fascia, 
dropped forefoot, painful callosities and marked varus 
deformity which would support a higher rating.  Moreover, 
while the overall manifestations support a 20 percent 
evaluation under 5278, some of the criteria of a 20 percent 
rating are not fully satisfied.  Specifically, ankle 
dorsiflexion is not limited at a right angle, as noted in the 
June 1996 VA examination which contained a measurement of 15 
(out of 20) degrees of dorsiflexion of the ankle.  

There are various other diagnostic codes which the Board 
reviewed in order to determine whether the veteran is 
entitled to an increased evaluation. As the veteran is rated 
with regard to the foot, the Board shall consider whether 
there is evidence of severe foot injury which would warrant a 
30 percent evaluation under Diagnostic Code 5284.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998).  There are no 
findings of severe foot injury, and the limitation of motion 
of the ankle (15 out of 20 degrees dorsiflexion, 40 out of 40 
degrees of plantar flexion) has not been so significant as to 
suggest severe disability which would warrant a 30 percent 
evaluation under this criteria.  

Additional pertinent diagnostic codes have been considered.  
However, in the absence of evidence of ankylosis of the ankle 
(Diagnostic Code 5270), pronounced unilateral acquired 
flatfoot or severe malunion or nonunion of the tarsal or 
metatarsal bones (Diagnostic Codes 5276, 5283), there is no 
basis for assignment of an evaluation in excess of the 
currently assigned 20 percent under any other code provision.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5276, 5283 
(1998).  

Regarding the post-surgical scars of the left foot, these are 
rated as 10 percent disabling under Diagnostic Code 7804, 
effective from October 16, 1995.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  That Diagnostic Code provides for a 10 
percent rating when scars are superficial, tender and painful 
on demonstration.  Id.  This disability is considered part of 
the veteran's overall left foot disability rating, with which 
he has continued to disagree.  It is noted that a 10 percent 
rating is for application in such instances even though the 
location may be on the tip of the finger or the toe, and the 
rating may exceed the amputation value for the limited 
involvement.  Id.  

The veteran's scars are superficial and reportedly tender, 
supporting a 10 percent rating under Diagnostic Code 7804.  
However, there is no evidence to suggest that they warrant an 
increased evaluation under the schedular criteria.  They do 
not affect the head or neck, and they do not involve burn 
areas exceeding 12 square inches.  See 38 C.F.R. § 4.118 
Diagnostic Codes 7800, 7801 (1998).  In addition, there is no 
evidence that the scars produce any actual or specific 
limitation of function of the foot which is not accounted for 
in the previously discussed 20 percent evaluation for the 
veteran's left foot disability.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805.

With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has also considered whether an 
increased evaluation could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain in the left foot.  See DeLuca, 8 Vet. App. at 204-05.  
However, an increased evaluation is not warranted on the 
basis of functional loss due to pain or weakness in the 
instant case, as the veteran's symptoms are supported by 
pathology only consistent with a 20 percent evaluation.  
There is almost full range of motion of the ankle and an 
absence of muscle weakness.  The veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination which would warrant a higher evaluation under 
these provisions.

Regarding the veteran's pseudofolliculitis barbae, this 
condition is rated as 10 percent disabling under Diagnostic 
Code 7806, effective from October 16, 1995.  Diagnostic Code 
7806 provides that a condition is rated as 10 percent 
disabling when there is exfoliation, exudation or itching on 
an exposed surface or extensive area.  A 30 percent 
evaluation is warranted when there is constant exudation or 
itching, extensive lesions or marked disfigurement.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (1998).  

The record does not suggest that an evaluation in excess of 
10 percent is warranted.  There is minimal symptomatology 
shown.  The most recent skin examination contains findings of 
papular eruptions on the extremities, face and body with 
excoriation and some conification and pustules, perhaps 
suggestive of folliculitis.  But there is only limited 
exfoliation, exudation or itching on an exposed surface or 
extensive area.  There is no evidence suggesting constant 
exudation or itching, extensive lesions or marked 
disfigurement.  Pictures submitted with examination are 
consistent with minimal manifestations.  The evidence does 
show that the veteran's skin condition is subject to flare-
ups but is generally controlled with topical medications.  
The condition has been predominantly confined to the beard 
area, as reported in most of the evaluations.  Findings on 
examinations have generally shown only small affected areas 
on the face.  Thus, the preponderance of the evidence is 
against the assignment of a higher evaluation for 
folliculitis barbae.  

Finally, the Board finds, that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating standards.  See 38 C.F.R. § 3.321(b)(1).  
There is no objective evidence indicating that the veteran's 
left foot disability, including scars, or pseudofolliculitis 
have markedly interfered with his earning capacity or 
employment status, or that they have necessitated frequent 
periods of hospitalization.  Although the veteran has 
reported recently that he is unemployed due to disability, 
his current ratings for the issues on appeal are recognition 
that his impairments make it difficult to find work.  He also 
stated at the time of his RO hearing that he was working.  In 
the absence of evidence of such factors which would not be 
contemplated by the assigned ratings, the Board finds that 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for hallux valgus 
deformity of the left foot with status post osteotomy of the 
left great toe, arthrodesis of the second toe, arthroplasty 
of the fifth toe, and bunionectomy of the left great toe is 
denied.

An evaluation in excess of 10 percent for postoperative scars 
of the left foot is denied.

An evaluation in excess of 10 percent for folliculitis barbae 
is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

